To:      A&£L ficnsTA CLGXK QT THE
                 <*.U±fcr OF C&ltAXMAl AfPfALs raE/fsqiyg
                           flf 71£xAS             SQyHTQFC«lMAlA^
                                                             ill




                  Jlftljv Bofofr,/ TX, 1SSJ/X



                          "RO,-Q43S~-/<y


 TD co\tom ij^AM^-Couam^.


 TW% <S>rAr&s   p&rtT-iobi Fftft   atsce.grtt&nari      1fc </Ttf-<p 6oAl      .


V&S'T&A/teO THE n&AL /\k<UMAKkJtS        m     THt P.suiK.r'} r./j Jtwg



ra    tc&c ?          :                    .

1V% (Lvufcr of cexAA.r/i/,/id APP6({L<>, Please       <>&wcl1aak_A   £s&_<%l


£c>A/5g06fcAr?<frJ»                               :        :
                                        Qssp&cr PJjllcj
                                                                £A^m-
       INMATE'SDECLARATION


       I,   JLWrgl S &t/cT&MS                     am the iapplicani / petitioiief (circle one) and
being presentlyincarcerated in TDxC^//.^>f/ir2 tjLMEC'•> declare imdler penalty of
perjurythat, according tomy belief, the facts stated inthe above application are true and correct.

                                                    Signed on ^f/A^




                                                  17